 

Exhibit 10.1

 



EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is made as of February 20, 2019 (the
“Effective Date”), by and between DPW Holdings, Inc., a Delaware corporation
(the “Company”) and , a Delaware limited partnership (the “Investor”).

 

WHEREAS, a dispute has arisen between the Investor and the Company with respect
to a loan made by the Investor to the Company as evidenced by that certain
Secured Promissory Note issued by the Company for the benefit of Investor on
August 16, 2018 as amended on November 29, 2018 (the “Note”);

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Company and the Investor desire to enter into a transaction wherein the Company
shall issue the Investor a Promissory Note (the “New Note”) in the principal
amount of $433,884.02 (as reduced pursuant to the terms hereof pursuant to
prepayment or otherwise, the “Principal”), in the form attached hereto as
Exhibit A, in exchange for the Note.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.          Exchange; Forbearance. The closing will occur on February 20, 2019
(or such later date as the parties hereto may agree in writing) (the “Closing”)
following the satisfaction or waiver of the conditions set forth herein (such
date, the “Closing Date”). Pending the Closing up to and through 5:00 pm Eastern
Standard time on February 20, 2019, the Investor shall take no action to enforce
its rights under the Note. On the Closing Date, subject to the terms and
conditions of this Agreement, the Investor and the Company shall exchange the
Note for the New Note. At the Closing, the following transactions shall occur
(such transactions in this Section 1, the “Exchange”):

 

1.1      On the Closing Date, the Company shall issue the New Note to the
Investor. Promptly after the Closing Date, but in no event more than one Trading
Day after the Closing Date, the Company shall deliver an executed original New
Note to the Investor. On the Closing Date, the Investor shall be deemed for all
purposes to have become the holder of record of the New Note, irrespective of
the date the Company delivers the New Note to the Investor. Upon receipt of the
executed original of the New Note in accordance with this Section 1.1, all of
the Investor’s rights under the Note shall be extinguished (including, without
limitation, the rights to receive, as applicable, any premium, make-whole
amount, accrued and unpaid interest or dividends thereon or any other shares of
the Common Stock of the Company with respect thereto).

 

1.2.       The Company acknowledges and agrees that the Note is an enforceable
and binding obligation of the Company, subject to the terms of this Agreement.

 

1.3.       It shall be a condition to the obligation of the Investor, on the one
hand, and the Company, on the other hand, to consummate the Exchange
contemplated hereunder that the other party’s representations and warranties
contained herein are true and correct on the Closing Date with the same effect
as though made on such date, unless waived in writing by the party to whom such
representations and warranties are made.

 



1 

 

 

2.          Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor that:

 

2.1       Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation
nor default of any of the provisions of its certificate of incorporation, bylaws
or other organizational or charter documents. The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, and no claim, action or
proceeding of any kind has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 

2.2       Authorization. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Company and shall constitute the legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Company of this
Agreement and the New Note and the consummation by the Company of the
transactions contemplated hereby and thereby will not: (i) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party or by which it is bound; or (ii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “blue sky” laws) applicable to the
Company, provided Exchange Approval (as hereinafter defined) is obtained in a
timely manner.

 

2.3       Valid Issuance of the New Note. The New Note when issued and delivered
in accordance with the terms of this Agreement, for the consideration expressed
herein, and the Common Stock when issued in accordance with the terms of this
Agreement will be duly and validly issued, fully paid and non-assessable.

 

2.4       Issuance of Common Stock. Upon the issuance of any Common Stock
pursuant to the terms of this Agreement and the New Note, the Common stock shall
be freely tradable and issued under the Company’s Form S-3 (File No. 333-222132)
(the “Shelf S-3”).

 

2.5       Reservation of Common Stock.

 

2.5.1       So long as the New Note remains outstanding, the Company shall
reserve 15 million shares of Common Stock (the “Required Reserve Amount”) to be
issued to the Investor in accordance with Section 6 hereof.

 

2 

 

 

2.5.2       If, notwithstanding Section 2.5.1, and not in limitation thereof, at
any time while the New Note remains outstanding the Company does not have a
sufficient number of authorized and unreserved shares of Common Stock to satisfy
its obligation to reserve the Required Reserve Amount for issuance pursuant to
the terms of this Agreement, (an “Authorized Share Failure”), then the Company
shall as practicable as possible take all action necessary to increase the
Company’s authorized shares of Common Stock or effectuate a reverse split of the
Common Stock to an amount sufficient to allow the Company to reserve the
Required Reserve Amount. Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than 60 days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock. In connection with such meeting, the Company shall
provide each stockholder with a proxy statement and shall use its best efforts
to solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal. In the event that the Company is
prohibited from issuing shares of Common Stock pursuant to the terms of this
Agreement due to the failure by the Company to have sufficient shares of Common
Stock available out of the authorized but unissued shares of Common Stock (such
unavailable number of shares of Common Stock, the “Authorized Failure Shares”),
in lieu of delivering such Authorized Failure Shares to the Investor, the
Company shall pay to the Investor, in cash, an amount equal to the sum of (i)
the product of (x) such number of Authorized Failure Shares and (y) the greatest
Closing Sale Price of the Common Stock on any Trading Day during the period
commencing on the date the Investor delivers the applicable Issuance Notice with
respect to such Authorized Failure Shares to the Company and ending on the date
of such issuance and payment under this Section 2.5.2; and (ii) to the extent
the Investor purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Investor of Authorized
Failure Shares, any brokerage commissions and other out-of-pocket expenses, if
any, of the Investor incurred in connection therewith.

 

2.6       Compliance With Laws. The Company has complied in all material
respects with all laws, rules, and regulations applicable to it and its
business, and the Company has not received notice of any such violation.

 

2.7       Consents; Waivers. No consent, waiver, approval or authority of any
nature, or other formal action, by any person or entity, not already obtained,
other than Exchange Approval, is required in connection with the execution and
delivery of this Agreement by the Company or the consummation by the Company of
the transactions provided for herein and therein.

 



3 

 

 

2.8       Acknowledgment Regarding Investor’s Purchase of Common Stock and the
New Note. The Company acknowledges and agrees that the Investor is acting solely
in the capacity of arm’s length purchaser with respect to this Agreement and
Exchange and the transactions contemplated hereby and thereby and that the
Investor is not: (i) an officer or director of the Company; (ii) an “affiliate”
of the Company (as defined in Rule 144 promulgated under the Securities Act); or
(iii) to the knowledge of the Company, a “beneficial owner” of 4.99% or more of
the shares of Common Stock (as defined for purposes of Rule 13d-3 under the
Securities Exchange Act of 1934 (the “Exchange Act”). The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to the Exchange, this
Agreement, the New Note, any other document or agreement delivered in connection
herewith or therewith or the transactions contemplated hereby and thereby, and
any advice given by the Investor or any of its representatives or agents in
connection with the Exchange, this Agreement, the New Note, any other document
or agreement delivered in connection herewith or therewith or the transactions
contemplated hereby and thereby is merely incidental to the Investor’s
acceptance of the New Note and Common Stock issuable under this Agreement. The
Company further represents to the Investor that the Company’s decision to enter
into the Exchange has been based solely on the independent evaluation by the
Company and its representatives.

 

2.9       Absence of Litigation. There is no action, suit, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or threatened against or affecting
the Company, the Common Stock, the Note, the New Note or any of the Company’s
officers or directors in their capacities as such, other than what is disclosed
in the Company’s public filings.

 

2.10       Authorized Capital. Schedule 2.10 sets forth all capital stock and
derivative securities of the Company that are authorized for issuance and that
are issued and outstanding. All issued and outstanding shares of Common Stock
have been duly authorized and validly issued and are fully paid and
nonassessable. The Company has sufficient authorized and unissued shares of
Common Stock as may be necessary to effect the issuance of the Common Stock
issuable under this Agreement, assuming the prior issuance and exercise,
exchange or conversion, as the case may be, of all derivative securities
authorized, as indicated in Schedule 2.10.

 

2.11       Disclosure. Upon receipt or delivery by the Company of any notice or
other document in accordance with the terms of this Agreement, unless the
Company has in good faith determined that the matters relating to such notice do
not constitute material, non-public information relating to the Company or any
of its Subsidiaries, the Company shall within one Trading Day after any such
receipt or delivery publicly disclose such material, non-public information on a
Current Report on Form 8-K or otherwise. In the event that the Company believes
that a notice contains material, non-public information relating to the Company
or any of its Subsidiaries, the Company so shall indicate to the Investor
contemporaneously with delivery of such notice, and in the absence of any such
indication, the Investor shall be allowed to presume that all matters relating
to such notice do not constitute material, non-public information relating to
the Company or any of its Subsidiaries. If the Company or any of its
Subsidiaries provides material non-public information to the Investor that is
not simultaneously filed in a Current Report on Form 8-K and the Investor has
not agreed to receive such material non-public information, the Company hereby
covenants and agrees that the Investor shall not have any duty of
confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, Affiliates or agents with respect to,
or a duty to any of the foregoing not to trade on the basis of, such material
non-public information.

 

2.12        Indebtedness. Except as listed on Schedule 2.12 hereto, the Company
does not have any indebtedness other than Permitted Liens. “Permitted Liens”
shall have the same meaning as in the New Note.

 

4 

 

 

3.          Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants that:

 

3.1.       Organization. The Investor is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted. The Investor is not in
violation nor default of any of the provisions of its certificate of limited
partnership, limited partnership agreement or other organizational or charter
documents. The Investor is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, and no claim, action or proceeding of any kind has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

 

3.2.       Authorization. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and shall constitute the legal,
valid and binding obligations of the Investor enforceable against the Investor
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Investor of this
Agreement and the New Note and the consummation by the Investor of the
transactions contemplated hereby and thereby will not: (i) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Investor is a party or by which it is bound; or (ii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “blue sky” laws) applicable to the
Investor.

 

3.3.       Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the New Note, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the New Note.

 

3.4.       No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the New Note or the
fairness or suitability of the investment in the New Note nor have such
authorities passed upon or endorsed the merits of the offering of the New Note.

 

3.5.       Ownership of Securities. The Investor owns and holds, beneficially
and of record, the entire right, title, and interest in and to the Note free and
clear of all rights and liens (other than pledges or security interests (x)
arising by operation of applicable securities laws and (y) that the Investor may
have created in favor of a prime broker under and in accordance with its prime
brokerage agreement with such broker). The Investor has full power and authority
to transfer and dispose of the Note to the Company free and clear of any right
or lien. Other than the transactions contemplated by this Agreement and the New
Note, there is no outstanding, plan, pending proposal, or other right of any
person or entity to acquire all or any part of the Note or any shares of Common
Stock issuable upon the delivery of the Issuance Notice and corresponding
deduction of the face amount of the New Note.

 



5 

 

 

3.6.       No Short Sales or Hedging Transactions. The Investor covenants and
agrees that neither it, nor any Affiliate acting on its behalf or pursuant to
any understanding with it will execute any Short Sales of the Common Stock or
(ii) hedging transaction, which establishes a net short position with respect to
the Common Stock) during the period commencing with the execution of this
Agreement and ending on the earlier of the Maturity Date or its satisfaction by
its use to acquire shares of Common Stock through the use of prospectus
supplements filed under the Shelf S-3; provided that this provision shall not
prohibit any sales made where a corresponding Issuance Notice is tendered to the
Company and the shares of Common Stock received upon such issuance are used to
close out such sale; provided, further that this provision shall not operate to
restrict the Investor's trading under any prior securities purchase agreement
containing contractual rights that explicitly protects such trading in respect
of the previously issued securities.

 

4.          Additional Covenants

 

4.1.       Disclosure. The Company shall, on or before 8:30 a.m., New York, New
York time, within one Trading Day after the date of this Agreement, file with
the Securities and Exchange Commission a Current Report on Form 8-K disclosing
all material terms of the transactions contemplated hereby and attaching the
form of this Agreement and the New Note as exhibits thereto (collectively with
all exhibits attached thereto, the “8-K Filing”). From and after the issuance of
the 8-K Filing the Investor shall not be in possession of any material,
nonpublic information received from the Company or any of its Subsidiaries or
any of their respective officers, directors, employees, affiliates or agents,
that is not disclosed in the 8-K Filing. The Company shall not, and shall cause
its officers, directors, employees, affiliates and agents, not to, provide the
Investor with any material, nonpublic information regarding the Company from and
after the filing of the 8-K Filing without the express written consent of the
Investor. To the extent that the Company delivers any material, non-public
information to the Investor without the Investor’s express prior written
consent, the Company hereby covenants and agrees that the Investor shall not
have any duty of confidentiality to the Company, any of its subsidiaries or any
of their respective officers, directors, employees, affiliates or agent with
respect to, or a duty to the Company, any of its subsidiaries or any of their
respective officers, directors, employees, affiliates or agent. The Company
shall not disclose the name of the Investor in any filing, announcement, release
or otherwise, unless such disclosure is required by law or regulation. In
addition, effective upon the filing of the 8-K Filing, the Company acknowledges
and agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company, any of its subsidiaries
or any of their respective officers, directors, affiliates, employees or agents,
on the one hand, and the Investor or any of its affiliates, on the other hand,
shall terminate and be of no further force or effect. The Company understands
and confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company.

 



6 

 

 

4.2.       Form S-3. The Company shall use its best efforts to file a prospectus
supplement to its shelf registration statement on Form S-3 covering the public
sale of the shares of Common Stock underlying the Note within the later of (i)
two (2) business days or (ii) the next Trading Day after its receipt of Exchange
Approval.

 

4.3.       Blue Sky. The Company shall make all filings relating to the Exchange
required by Regulation D under the Securities Act and under applicable
securities or “blue sky” laws of the states of the United States following the
date hereof.

 

4.4.       Fees and Expenses. Except as otherwise set forth above, each party to
this Agreement shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. Notwithstanding the foregoing, the Company has
agreed to reimburse the Investor for up to $5,000 of documented attorneys’ fees,
which sum is part of the principal of the Note.

 

4.5.       Reserved.

 

4.6.       Noncircumvention. The Company hereby covenants and agrees that the
Company will not, by amendment of the Company’s certificate of incorporation or
other charter documents, bylaws or through any reorganization, transfer of
assets, consolidation, merger, scheme of arrangement, dissolution, issue or sale
of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Agreement or the New Note,
and will at all times in good faith carry out all of the provisions of this
Agreement and the New Note and take all action as may be required to protect the
rights of the Investor under this Agreement and the New Note. Without limiting
the generality of the foregoing or any other provision of this Agreement or the
New Note, the Company (a) shall not increase the par value of any shares of
Common Stock issuable pursuant to the terms of this Agreement above the Issuance
Price then in effect, and (b) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and non-assessable shares of Common Stock upon issuance of such Common Stock to
the Investor pursuant to the terms of this Agreement. Notwithstanding anything
herein to the contrary, if at any time the Investor is not permitted receive all
the shares of Common Stock the Investor is entitled to receive pursuant to the
terms of this Agreement for any reason, the Company shall use its best efforts
to promptly remedy such failure, including, without limitation, obtaining such
consents or approvals as necessary to permit the issuance of such shares of
Common Stock.

 

4.7.       Reserved.

 

4.8.       Leak-Out. Provided no Event of Default has occurred and is
continuing, the Investor acknowledges and agrees that, on any given Trading Day,
it may only sell Common Stock representing up to four percent (4%) of the total
number of shares of the Company’s Common Stock traded on the prior Trading Day.

 



7 

 

 

4.9.       True-Up. In the event the Investor’s proceeds from the sale of all
Common Stock received by the Investor pursuant to the terms of Issuance Notices
under this Agreement, do not equal at least 100% of the deemed payment of the
outstanding Principal balance of the New Note, the Company shall owe the
difference to the Investor. Upon notice from the Investor, the Company shall
within two (2) Trading Days have the option to pay the difference to the
Investor in cash or through the delivery of free trading shares of Common Stock;
provided, however, that if Exchange Approval is required for the Common Stock to
be issued for the True-Up Amount, the two (2) Trading Days shall be delayed
until the Company has obtained such Exchange Approval, which the Company shall
use its best efforts to obtain as promptly as practicable. Amounts due under any
True-Up Notice shall be deemed to be the “True-Up Amount.”

 

5.          Forbearance and Initial Repayment of New Note.

 

5.1.       Forbearance by Investor. Until February 20, 2019 (the “Forbearance
Period”), the Investor shall forbear from taking any actions with respect to the
Note not explicitly set forth herein, including, without limitation, seeking to
enforce any default including any Events of Default.

 

5.2        Initial Repayment of the New Note by the Company. Prior to the
expiration of the Forbearance Period, upon any request by the Investor (an
“Issuance Request”), the Company shall issue to the Investor the number of
shares set forth in the Issuance Request, which shall be paid for by reducing
the sums due under the New Note. The amount of any payment made pursuant to an
Issuance Request shall be calculated using the number of shares of Common Stock
to be delivered times the Issuance Price determined under Section 6.1.2. In
crediting sums due under the New Note, accrued Interest shall first be credited,
Late Charges next and Principal last. For the avoidance of doubt, in the event
any shares of Common Stock issued pursuant to this Section 5.2 are delivered to
the Investor on different days or have different Issuance Prices for any reason,
the payment made pursuant to an Issuance Request shall be determined using the
average Issuance Price applicable to any share of Common Stock delivered to the
Investor in accordance with this Section 5.2.

 

6.          Issuance of Common Stock. At any time after the expiration of the
Forbearance Period, the Company shall deliver to the Investor validly issued,
fully paid and non-assessable shares of Common Stock issued under the Shelf S-3,
in such amounts and upon such terms and conditions as are set forth in this
Section 6.

 

6.1.       Issuance Rights.

 

6.1.1.       At any time following the expiration of the Forbearance Period, the
Investor shall be entitled to receive from the Company a number validly issued,
fully paid and non-assessable shares of Common Stock of the Company issued under
the Shelf S-3. Any Common Stock issued to the Investor in accordance with this
Agreement shall reduce the outstanding sums due under the New Note until it has
been fully paid, by an amount equal to the number of shares of Common Stock
issued multiplied by the applicable Issuance Price. The Company shall not issue
any fraction of a share of Common Stock upon any delivery of an Issuance Notice.
If the issuance would result in the issuance of a fraction of a share of Common
Stock, the Company shall round such fraction of a share of Common Stock up to
the nearest whole share. The Company shall pay any and all transfer, stamp,
issuance and similar taxes, costs and expenses (including, without limitation,
fees and expenses of the Transfer Agent) that may be payable with respect to the
issuance and delivery of Common Stock to the Investor in accordance with this
Section 6.1.

 



8 

 

 

6.1.2.       For purposes of this Agreement, “Issuance Price” means, as of any
Issuance Date: the greater of: (A) $0.12; or (B) 80% of the lowest daily VWAP in
the three Trading Days prior to the Issuance Date. The Company shall issue
irrevocable instructions to its Transfer Agent regarding issuances such that the
transfer agent shall be authorized and instructed to issue shares of Common
Stock upon its receipt of an Issuance Notice without further approval or
authorization from the Company.

 

6.2.       Mechanics of Issuance. To receive any Common Stock pursuant to the
terms of this Agreement on any date (an “Issuance Date”), the Investor shall
deliver to the Company (whether via facsimile, electronic mail or otherwise),
for receipt on or prior to 11:59 p.m., New York time, on such date, a copy of an
executed notice in the form attached hereto as Exhibit B (the “Issuance
Notice”). On or before the first Trading Day following the date of receipt of an
Issuance Notice, the Company shall transmit by facsimile or electronic mail an
acknowledgment of confirmation and representation as to whether such shares of
Common Stock may then be resold pursuant to Rule 144 or an effective and
available registration statement, in the form attached hereto as Exhibit C, of
receipt of such Issuance Notice to the Investor and the Transfer Agent which
confirmation shall constitute an instruction to the Transfer Agent to process
such Issuance Notice in accordance with the terms herein. On or before the third
Trading Day following the date on which the Company has received an Issuance
Notice (or such earlier date as required pursuant to the Exchange Act or other
applicable law, rule or regulation for the settlement of a trade initiated on
the applicable Issuance Date of such shares of Common Stock issuable pursuant to
such Issuance Notice) (the “Share Delivery Deadline”), the Company shall (1)
provided that the Transfer Agent is participating in the DTC Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Investor shall be entitled to the Investor’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system or (2) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, upon the request of the Investor, issue
and deliver (via reputable overnight courier) to the address as specified in the
Issuance Notice, a certificate, registered in the name of the Investor or its
designee, for the number of shares of Common Stock to which the Investor shall
be entitled pursuant to such Issuance Notice. The Person or Persons entitled to
receive the shares of Common Stock pursuant to the terms of this Agreement shall
be treated for all purposes as the record holder or holders of such shares of
Common Stock on the Issuance Date. Notwithstanding anything to the contrary
contained in this Agreement, prior to the Investor’s receipt of a notice that
the Shelf S-3 is not available with respect thereto, the Company shall cause the
Transfer Agent to deliver unlegended shares of Common Stock to the Investor. The
amount due under the New Note shall automatically be reduced by the amount used
to purchase shares set forth in the Issuance Notice.

 



9 

 

 

6.3.       Company’s Failure to Timely Issue. If the Company shall fail, for any
reason or for no reason, on or prior to the applicable Share Delivery Deadline,
if the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, to issue and deliver to the Investor (or its designee) a
certificate for the number of shares of Common Stock to which the Investor is
entitled under an Issuance Notice or, if the Transfer Agent is participating in
the DTC Fast Automated Securities Transfer Program, to credit the balance
account of the Investor or the Investor’s designee with DTC for such number of
shares of Common Stock to which the Investor is entitled pursuant to this
Agreement (as the case may be) (an “Issuance Failure”), then, in addition to all
other remedies available to the Investor, (i) the Company shall pay in cash to
the Investor on each day after such Share Delivery Deadline that the issuance of
such shares of Common Stock is not timely effected an amount equal to 2% of the
product of (A) the sum of the number of shares of Common Stock not issued to the
Investor on or prior to the Share Delivery Deadline and to which the Investor is
entitled, multiplied by (B) any trading price of the Common Stock selected by
the Investor in writing as in effect at any time during the period beginning on
the applicable Issuance Date and ending on the applicable Share Delivery
Deadline and (ii) the Investor, upon written notice to the Company, may void its
Issuance Notice, provided that the voiding of an Issuance Notice shall not
affect the Company’s obligations under this Agreement. In addition to the
foregoing, if on or prior to the Share Delivery Deadline, the Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program, the
Company shall fail to issue and deliver to the Investor (or its designee) a
certificate and register such shares of Common Stock on the Company’s share
register or, if the Transfer Agent is participating in the DTC Fast Automated
Securities Transfer Program, the Transfer Agent shall fail to credit the balance
account of the Investor or the Investor’s designee with DTC for the number of
shares of Common Stock to which the Investor is entitled pursuant to this
Agreement or pursuant to the Company’s obligation pursuant to clause (II) below,
and if on or after such Share Delivery Deadline the Investor purchases (in an
open market transaction or otherwise) shares of Common Stock corresponding to
all or any portion of the number of shares of Common Stock issuable pursuant to
the applicable Issuance Notice upon the delivery thereof that the Investor is
entitled to receive from the Company and has not received from the Company in
connection with such Issuance Failure or Notice Failure, as applicable (a
“Buy-In”), then, in addition to all other remedies available to the Investor,
the Company shall, within two Trading Days after receipt of the Investor’s
request and in the Investor’s discretion, either: (I) pay cash to the Investor
in an amount equal to the Investor’s total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (including, without limitation, by any other Person in
respect, or on behalf, of the Investor) (the “Buy-In Price”), at which point the
Company’s obligation to so issue and deliver such certificate (and to issue such
shares of Common Stock) or credit the balance account of such Investor or such
Investor’s designee, as applicable, with DTC for the number of shares of Common
Stock to which the Investor is entitled upon the Investor’s delivery of an
Issuance Notice hereunder (as the case may be) (and to issue such shares of
Common Stock) shall terminate, or (II) promptly honor its obligation to so issue
and deliver to the Investor a certificate or certificates representing such
shares of Common Stock or credit the balance account of such Investor or such
Investor’s designee, as applicable, with DTC for the number of shares of Common
Stock to which the Investor is entitled upon the Investor’s acquisition of
Common Stock hereunder (as the case may be) and pay cash to the Investor in an
amount equal to the excess (if any) of the Buy-In Price over the product of (x)
such number of shares of Common Stock multiplied by (y) the lowest Closing Sale
Price of the Common Stock on any Trading Day during the period commencing on the
date of the applicable Issuance Notice and ending on the date of such issuance
and payment under this clause (II) (the “Buy-In Payment Amount”). Nothing shall
limit the Investor’s right to pursue any other remedies available to it
hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock (or
to electronically deliver such shares of Common Stock) as required pursuant to
the terms hereof.

 



10 

 

 

7.          Miscellaneous

 

7.1.       Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the parties hereto and the respective successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

7.2.       Governing Law; Exclusive Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in New York County, New York, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each of the parties hereby waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum.

 

7.3.       Notices. All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar overnight
next business day delivery, or by email followed by overnight next business day
delivery, to the address as provided for on the signature page to this
agreement.

 

7.4.       Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Investor.

 



11 

 

 

7.5.       Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

7.6.       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

7.7.       Survival. The representations, warranties and covenants of the
Company and the Investor contained herein shall survive the Closing and delivery
of the New Note.

 

7.8.       Failure to Deliver Shares. If the Company fails to file an additional
listing application for the shares of Common Stock contemplated by this
Agreement within three days of the Effective Date or the NYSE American fails to
provide Exchange Approval for the issuance of the shares of Common Stock
contemplated by this Agreement, the Investor shall have the right to terminate
this Agreement in which event the New Note shall be in default. For avoidance of
doubt, if the NYSE American requires the Company to obtain shareholder approval
prior to providing Exchange Approval, the requirement to obtain shareholder
approval shall constitute a failure to obtain Exchange Approval pursuant to this
Section 7.8.

 

8.          Definitions. For purposes of this Agreement, the following words and
terms shall have the following meanings:

 

8.1.       “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

8.2.       “Bloomberg” means Bloomberg, L.P., or any successor.

 

8.3.       “Closing Sale Price” means, for any security as of any date, the last
closing trade price for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price (as the case may be) then
the last trade price of such security prior to 4:00 p.m., New York time, as
reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last trade price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last trade price of such security in the over-the-counter market
on the electronic bulletin board for such security as reported by Bloomberg, or,
if no last trade price, is reported for such security by Bloomberg, the average
of the ask prices, respectively, of any market makers for such security as
reported by OTC Markets Group Inc. If the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price of such security on such date shall be the fair market
value as mutually determined by the Company and the Investor. If the Company and
the Investor are unable to agree upon the fair market value of such security,
the determination of the Company made in good faith shall be the fair market
value of such security. All such determinations shall be appropriately adjusted
for any stock splits, stock dividends, stock combinations, recapitalizations or
other similar transactions during such period.

 



12 

 

 

8.4.        “Current Subsidiary” means any Person in which the Company on the
Effective Date, directly or indirectly, (i) owns any of the outstanding capital
stock or holds any equity or similar interest of such Person or (ii) controls or
operates all or any part of the business, operations or administration of such
Person, and all of the foregoing, collectively, “Current Subsidiaries”.

 

8.5.        “Exchange Act” means the Securities Exchange Act of 1934.

 

8.6.        “Exchange Approval” means approval of the issuance of the shares of
Common Stock contemplated by this Agreement by the NYSE American, which approval
shall be obtained no later than twenty-five (25) days after the Closing Date.

 

8.7.        “Group” means a “group” as that term is used in Section 13(d) of the
Exchange Act and as defined in Rule 13d-5 thereunder.

 

8.8.       “New Subsidiary” means, as of any date of determination, any Person
in which the Company after the Effective Date, directly or indirectly, (i) owns
or acquires any of the outstanding capital stock or holds any equity or similar
interest of such Person or (ii) controls or operates all or any part of the
business, operations or administration of such Person, and all of the foregoing,
collectively, “New Subsidiaries”.

 

8.9.        “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

8.10.       “Principal Market” means any of The New York Stock Exchange, the
NYSE American, the Nasdaq Capital Market, the Nasdaq Global Select Market, the
Nasdaq Global Market, the OTCQB, the OTCQX, the OTC Pink or any other market
operated by the OTC Markets Group Inc. or any successors of any of these
exchanges or markets.

 

8.11.       “Short Sales” means all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act.

 

8.12.        “Subsidiaries” means, as of any date of determination,
collectively, all Current Subsidiaries and all New Subsidiaries, and each of the
foregoing, individually, a “Subsidiary.”

 



13 

 

 

8.13.       “Trading Day” means, as applicable, (x) with respect to all price or
trading volume determinations relating to the Common Stock, any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00 p.m., New York time) unless such day
is otherwise designated as a Trading Day in writing by the Investor or (y) with
respect to all determinations other than price determinations relating to the
Common Stock, any day on which The New York Stock Exchange (or any successor
thereto) is open for trading of securities.

 

8.14.       “Transfer Agent” means Computershare Trust Company, N.A., and any
successor transfer agent of the Company.

 

8.15.       “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30 a.m., New York time, and
ending at 4:00 p.m., New York time, as reported by Bloomberg through its “HP”
function (set to weighted average) or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30 a.m., New York time, and ending at 4:00 p.m., New York time,
as reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported by OTC Markets Group Inc.. If the VWAP
cannot be calculated for such security on such date on any of the foregoing
bases, the VWAP of such security on such date shall be the fair market value as
mutually determined by the Company and the Investor. If the Company and the
Investor are unable to agree upon the fair market value of such security, the
determination of the Company made in good faith shall be the fair market value
of such security. All such determinations shall be appropriately adjusted for
any stock dividend, stock split, stock combination, recapitalization or other
similar transaction during such period. 

 

 

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

14 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  COMPANY:           DPW HOLDINGS, INC.                             By:      
Name:   Milton C. Ault, III     Title:     Chief Executive Officer              
        Address for Notices:           201 Shipyard Way     Suite E     Newport
Beach, CA 92663  



 



15 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

 



  INVESTOR:                                     By:       Name:       Title:    

 

                    Address for Notices:                                  
Email:             EIN#:          



 



16 

 

 

EXHIBIT A

Promissory Note

 

 

 

 

 

 

 



1 

 

 

EXHIBIT B

 

Issuance Notice

Reference is hereby made to that certain Exchange Agreement (the “Exchange
Agreement”), dated as of [·]. In accordance with and pursuant to the Exchange
Agreement, the undersigned hereby elects to receive the number of shares of
Common Stock, $0.001 par value per share (the “Common Stock”), of the Company
specified below on the date specified below. Capitalized terms not defined
herein shall have the meaning as set forth in the Exchange Agreement.

 



Dollar Amount of New Note being used:           Issuance Date:          
Issuance Price:          

Number of shares of Common

Stock to be issued:

               







Please issue the Common Stock to the Investor, or for its benefit, as follows:

 

☐       Check here if requesting delivery as a certificate to the following name
and to the following address:

Issue to:          

 

 

                   ☐       Check here if requesting delivery by
Deposit/Withdrawal at Custodian as follows:   DTC Participant:       DTC Number:
      Account Number:  



 



2 

 

 



Date: _____________ __,                       Name of Investor    

 

        By:       Name:       Title:                       Tax ID:              
Facsimile:           E-mail Address:    



  

3 

 

 

EXHIBIT C

Acknowledgement

 

The Company hereby (a) acknowledges this Issuance Notice, (b) certifies that the
above indicated number of shares of Common Stock [are][are not] eligible to be
resold by the Investor either (i) pursuant to Rule 144 (subject to the
Investor’s execution and delivery to the Company of a customary 144
representation letter) or (ii) an effective and available registration statement
and (c) hereby directs _________________ to issue the above indicated number of
shares of Common Stock in accordance with the Transfer Agent Instructions dated
_____________, 20__ from the Company and acknowledged and agreed to by
________________________.

 

 

 

DPW HOLDINGS, INC.



                            By:       Name:       Title:    

 

 

4

 



 

 

 

 

 

 

 

 

 

 

 

 

 